OPINION
CADENA, Chief Justice.
In this case appellant, Robert V. Buck & Associates Architects, Inc., has perfected an appeal from an order of the trial court, signed November 29,1989, staying arbitration proceedings and denying appellant’s plea that the suit be abated pending completion of such arbitration proceedings.
On January 5, 1990, this Court ordered appellant to show cause why this appeal should not be dismissed because the challenged order is not a final judgment.
After considering appellant’s response to our order to show cause, we have concluded that the order staying arbitration proceedings is appealable under the provisions of the Texas Arbitration Act, TEX.REV. CIV.STAT.ANN. art. 238-2 (Vernon 1973) *823or as an appeal from an order granting a temporary injunction under TEX.CIV. PRAC. & REM.CODE ANN. § 51.014 (Vernon 1986).
The transcript received on December 27, 1989, will be filed. The statement of facts received December 29, 1989, including Plaintiffs Exhibit 1, will be filed. Appellant’s brief received January 18, 1990, will be filed. The time for filing appellee’s brief is extended until February 20, 1990.